DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because of undue length.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities:  
	Claim 1 line 2 recites “the real subsoil”, for claim consistency, the language of --the real subsoil geological formation-- is suggested.
	Claim 1 line 14 recites “determining a real subsoil”, for claim consistency, the language of --determining the real subsoil-- is suggested.
	Claim 8 line 2 recites “the real subsoil”, for claim consistency, the language of --the real subsoil geological formation-- is suggested.
	Claim 8 line 5 recites “zone (802)”, if the inclusion of the “(802)” is a typo, it is recommended to delete it.
	Claim 9 line 7 recites “the real subsoil”, for claim consistency, the language of --the real subsoil geological formation-- is suggested.
	Claim 9 line 19 recites “determining a real subsoil”, for claim consistency, the language of --determining the real subsoil-- is suggested.
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1 and 9 recite(s) determining a global flow speed field, the global flow speed field including a weighted combination of the first flow speed field and the second flow speed field for each position in the stratigraphic layer, weights of the combination being based on a distance of said position to the shore line and whether the position is within the continental zone or the marine zone; and determining a real subsoil geological formation for the stratigraphic layer based on the determined global flow speed field. 
	The limitations of determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed via mathematical relationships, formulas, equations or calculations. For example, “determining” in the context of this claim encompasses the user manually calculating the global flow speed and matching the value to a value indicating a geological formation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical relationships, formulas, equations or calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – receiving a model representing the real subsoil, said model comprising a stratigraphic layer, said stratigraphic layer comprising a shore line dividing the stratigraphic layer into a continental zone and a marine zone; receiving a first flow speed field representative of a continental domain for the stratigraphic layer; receiving a second flow speed field representative of a marine domain for the stratigraphic layer.
	The receiving steps are recited at a high-level of generality such that it amounts no more than merely a series of data gathering steps necessary for input to the mathematical concept. As such, the steps merely add insignificant extra-solution activity. The “computer readable storage medium” and “data-processing device” of claim 9 are both recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05 (f)-(g). The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the determining steps amounts to no more than mere instructions to add insignificant extra-solution activity. Mere instructions to add insignificant extra-solution activity or implement an abstract idea on a computer cannot provide an inventive concept. The claims are not patent eligible.
	Claim 2-7 and 10-15 depend from claims 1 and claim 9 respectively, and, therefore, recite the same abstract idea as claims 1 and 9.  The additional claim elements recited in claims 2-7 and 10-15 serve to either extend the data gathering steps and/or extend the abstract idea. As discussed above, steps that merely add insignificant extra-solution activity does not impose any meaningful limits on practicing the abstract idea and, consequently, do not integrate the abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(g). The claims are directed to an abstract idea and are not patent eligible.
	Claim(s) 8 recite(s) determine a global flow speed field, the global flow speed field including a weighted combination of the first flow speed field and the second flow speed field for each position in the stratigraphic layer, weights of the combination being based on a distance of said position to the shore line and whether the position is within the continental zone or the marine zone; and a circuit configured to determine the real subsoil composition for the stratigraphic layer based on the determined global flow speed field.
	The limitations of determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts. That is, but for the limitation “a circuit configured to”, nothing in the claim element precludes the step from practically being performed via mathematical relationships, formulas, equations or calculations. For example, but for the “a circuit”,  “determining” in the context of this claim encompasses the user manually calculating the global flow speed and matching the value to a value indicating a geological formation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical relationships, formulas, equations or calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – an interface configured to receive a model representing the real subsoil, said model comprising a stratigraphic layer, said stratigraphic layer comprising a shore line dividing the stratigraphic layer into a continental zone and a marine zone (802); an interface configured to receive a first flow speed field for the stratigraphic layer representative of a continental domain; an interface configured to receive a second flow speed field representative of a marine domain for the stratigraphic layer; a circuit configured.
	The receive steps are recited at a high-level of generality such that it amounts no more than merely a series of data gathering steps necessary for input to the mathematical concept. As such, the steps merely add insignificant extra-solution activity. The “interface” and “circuit” are both recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05 (f)-(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the determining steps amounts to no more than mere instructions to add insignificant extra-solution activity. Mere instructions to add insignificant extra-solution activity or implement an abstract idea on a computer cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 9 recite determining a global flow speed field, the global flow speed field including a weighted combination of the first flow speed field and the second flow speed field for each position in the stratigraphic layer, weights of the combination being based on a distance of said position to the shore line and whether the position is within the continental zone or the marine zone; and determining a real subsoil geological formation for the stratigraphic layer based on the determined global flow speed field. 
	Claim 8 recite(s) determine a global flow speed field, the global flow speed field including a weighted combination of the first flow speed field and the second flow speed field for each position in the stratigraphic layer, weights of the combination being based on a distance of said position to the shore line and whether the position is within the continental zone or the marine zone; and a circuit configured to determine the real subsoil composition for the stratigraphic layer based on the determined global flow speed field.
	However, the specification lacks description of how the global flow speed field is determined and how the real subsoil geological formation or composition is determined from the global flow speed field. Regarding determining the “global flow speed field”, the claim language recites “including a weighted combination”, however, the claim fails to disclose how the weighted combination is included. Other than the specification teaching or suggesting that the global flow speed field is a computation (page 3 lines 3-4), there is no further disclosure on the technique or method used to compute or determine the global flow speed field.  Further, the specification lacks description of how the global flow speed field is used in determining the real subsoil geological formation or composition. That is, the specification fails to disclose the method or technique that illustrates how the global flow speed field is utilized to determine the real subsoil geological formation or composition.
	Consequently, the specification does not describe the claimed subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 2-7 and 10-15 fail to remedy the deficiencies of the claims from which they depend.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Bloor et al. in U.S. Patent Publication 2016/0202374 teaches “The method involves receiving a first velocity model having a first symmetry approximation of a media of a subterranean domain, then receiving seismic data representing a subterranean formation (102). A second velocity model is determined based on an estimate of residual moveout as a function of azimuth and one or more differentials that relate one or more changes in residual moveout as a function of azimuth to one or more orthorhombic parameters. The seismic data is migrated using the second velocity model” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865